Citation Nr: 1800691	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  16-12 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for right ear hearing loss.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel












INTRODUCTION

The Veteran served on active duty from February 1953 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2017). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

The Veteran was most recently provided a VA audiological examination May 2016.   With respect to the functional impact of the Veteran's right ear hearing loss, the examiner erroneously indicated that such an assessment was not necessary because service connection for this disability had already been granted.  A functional assessment is required for rating purposes.  Consequently, the Board finds the May 2016 VA examination to be inadequate.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the current degree of severity of his right ear hearing loss, to specifically include an assessment of the functional impact.  All pertinent evidence of record should be made available to and reviewed by the examiner.  The AOJ should ensure that the examiner provides all information required for rating purposes.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

